Title: Madison’s Courtship and Marriage, ca. 1 June–15 September 1794 (Editorial Note)
From: 
To: 


Editorial Note
In eighteenth-century American society the relationship between husband and wife was a private, almost secret, matter. History and biography have been poorer for this fact, as witness Martha Washington’s destruction of her husband’s letters after his death. Thus the affectionate exchanges between John and Abigail Adams have long stood out and been cited as unusual survivals of that era of intense privacy. William T. Hutchinson and the other early editors of this project understood the relationship of JM and his beloved Dolley and accordingly announced at the outset (PJMRobert A. Rutland et al., eds., The Papers
          of James Madison: Presidential Series (1 vol. to date; Charlottesville, Va.,
        1984—)., 1:xxxv) that letters to and from Dolley Madison “which throw light upon her husband’s career” would be printed. In short, there is more to a statesman’s life than politics and tobacco prices. For example, Catharine Coles’s 1 June 1794 letter to Dolley Payne Todd, disclosing that “he hopes that your Heart will be calous to every other swain but himself,” reveals an aspect of JM’s life that would be obscured if we consider only the Virginia congressman’s political correspondence in this period. The narrative of JM’s courtship has been well told in Ketcham, James Madison, pp. 376–82, Brant, Madison, 3:401–14, and Virginia Moore, The Madisons: A Biography (New York, 1979), pp. 10–17.
